2 Ill. App.2d 47 (1954)
118 N.E.2d 56
John E. Dempster, Appellee,
v.
The New York Central Railroad Company, Appellant.
Gen. No. 46,226.
Illinois Appellate Court.
Opinion filed March 8, 1954.
Released for publication March 24, 1954.
Marvin A. Jersild, and Wayne M. Hoffman, for appellant.
Henslee, Monek & Murray, for appellee.
Walter N. Murray, John J. Naughton, and James E. Harrington, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE NIEMEYER.
Judgment affirmed.
Not to be published in full.